Citation Nr: 0834865	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
colon (colon cancer), including as a result of Agent Orange 
exposure.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968, including service in Vietnam from July 1967 to July 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim. 


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
adenocarcinoma of the colon was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin, including exposure to Agent 
Orange.


CONCLUSION OF LAW

The criteria for service connection for colon cancer, 
including as a result of exposure to Agent Orange, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2004 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the veteran's 
service medical records, VA treatment records, and a 
Veteran's Health Administration (VHA) opinion 



regarding his claim.  See 38 C.F.R. § 3.159(c).  There is no 
indication from the evidence of record that the veteran has 
sought private treatment for his colon cancer, and 
accordingly, no such records could be obtained.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Service Connection

The veteran contends that his colon cancer, which first 
manifested in March 2002, was incurred in service due to 
exposure to Agent Orange.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for certain listed disabilities may also 
be established based upon a legal "presumption" where a 
veteran served on active duty in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2007).   
Such a veteran is presumed to have been exposed to herbicide 
agent (Agent Orange) during service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Id.; McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran served in the Republic of Vietnam from July 1967 
to July 1968, and there is no affirmative evidence in his 
claims file indicating that he was not exposed to herbicide 
agents, therefore, he is presumed to have been exposed to 
such agents.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  
Accordingly, he is entitled to the presumption of service 
connection based on exposure to herbicides used in Vietnam 
where VA has found a positive association between the 
condition and exposure. 

Under 38 C.F.R. 3.309(e), VA has determined that a positive 
association exists between exposure to herbicides, including 
Agent Orange, and the subsequent development of the following 
conditions:  Chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Chronic lymphocytic leukemia; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma); Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent:  Hepatobiliary 
cancers; Nasopharyngeal cancer; Bone and joint cancer; Breast 
cancer; Cancers of the female reproductive system; Urinary 
bladder cancer; Renal cancer; Testicular cancer; Leukemia 
(other than chronic lymphocytic leukemia); Abnormal sperm 
parameters and infertility; Parkinson's disease and 
parkinsonism; Amyotrophic lateral sclerosis; Chronic 
persistent peripheral neuropathy; Lipid and lipoprotein 
disorders; Gastrointestinal and digestive disease; Immune 
system disorders; Circulatory disorders; Respiratory 
disorders (other than certain respiratory cancers); Skin 
cancer; Cognitive and neuropsychiatric effects; 
Gastrointestinal tract tumors; Brain tumors; Light chain-
associated amyloidosis; Endometriosis; and Adverse effects on 
thyroid homeostasis.  68 Fed. Reg. 27, 630 (May 20, 2003).

Although VA has found a positive association between certain 
cancers and herbicide exposure, adenocarcinoma of the colon 
is not one of the positively associated conditions.  
Accordingly, the veteran is not entitled to the presumption 
of service connection based on exposure to herbicides under 
38 C.F.R. § 3.307(a), and must establish that his colon 
cancer had its onset during service or is related to an in-
service disease or injury.  

The veteran's service medical records are devoid of any 
complaints of, or treatment for, adenocarcinoma of the colon, 
and this condition was not noted on his separation physical. 

The veteran first manifested symptoms of colon cancer in 
2002, when he experienced rectal bleeding that would not 
resolve.  In January 2004, an obstructing mass was found, 
which was diagnosed as adenocarcinoma of the colon.  The 
veteran underwent low anterior resection of the recto-sigmoid 
and re-anastomosis of the obstructed bowel.  Post-operative 
notes indicate that the veteran's recovery was complicated.

In March 2004, a VA doctor provided the opinion that the 
veteran's adenocarcinoma of the colon was "possibly related 
to" exposure to dioxin (Agent Orange) in service.  

In July 2008, the Board requested a VHA medical opinion to 
determine whether it was at least as likely as not that the 
veteran's colon cancer had its onset during service or was 
related to any in-service disease or injury, including 
exposure to herbicides.  

In compliance with the Board's request, in August 2008, a VHA 
medical opinion from a gastroenterology specialist was 
obtained.  At the outset, the doctor noted that he had 
reviewed the claims file, and reported that there was no 
evidence of the signs or symptoms of colorectal cancer during 
military service.  He also noted that there was no evidence 
that the veteran's cancer was related to any in-service 
disease or injury.  The doctor cited the VA list of 
disabilities for which a positive association has been found 
with herbicide exposure, and reported that colon cancer was 
in the "Inadequate or Insufficient Evidence to Determine 
Association" category.  Based on his review of the veteran's 
record and VA's most recent data on the association between 
herbicide exposure and colorectal cancer, the doctor 
concluded that the veteran's colorectal cancer cannot be 
considered to be related to Agent Orange exposure.  

Based on the foregoing, the evidence does not show that the 
veteran's colon cancer was incurred in service.  The veteran 
was first diagnosed with adenocarcinoma of the colon in 2004, 
more than thirty years after separation from service, and 
there is no competent evidence of record showing that it had 
its onset during active service or was related to any in-
service disease or injury.

Although the Board acknowledges that a VA doctor reported in 
March 2004 that the veteran's colon cancer was "possibly 
related to" exposure to Agent Orange in service, the Board 
also notes that where a physician is unable to provide a 
definite causal connection between the veteran's condition 
and service, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (citing Sklar v. Brown, 5 Vet. App. 
140, 145-46 (1993).  Evidence of a mere possibility is too 
equivocal to substantiate the veteran's claim.  Accordingly, 
the March 2004 statement is not competent evidence to show 
that the veteran's adenocarcinoma of the colon is related to 
his service.  Further, the Board finds the well-reasoned 
medical opinion of the VHA specialist, which was based on a 
review of the veteran's claims file and recent data on 
diseases associated with Agent Orange exposure, to be more 
probative than the March 2004 examiner's speculative 
statement.  

The Board does not question the sincerity of the veteran's 
conviction that his adenocarcinoma of the colon was caused by 
service, particularly due to herbicide exposure; however, as 
a lay person, he is not competent to establish a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2007) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to suggest a medical etiology, and 
since there is no competent medical evidence of record 
showing that the veteran's colon cancer is related to 
service, service connection for this condition must be 
denied.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for service connection for adenocarcinoma of the colon.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).  Accordingly, the veteran's claim for service 
connection for adenocarcinoma of the colon is denied.  


ORDER

Service connection for adenocarcinoma of the colon is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


